PER CURIAM.
Thomas Lee Elmy (Elmy) pleaded no contest to burglary with assault, robbery, and home invasion robbery, and was sentenced to three concurrent eighty-month prison terms. We vacate Elmy’s sentence for home invasion robbery. Sirmons v. State, 634 So.2d 153 (Fla.1994). We note that Elmy’s sentences for burglary with assault and robbery are based on a scoresheet calculated without assessing any points for home invasion robbery.
We affirm in ah other respects.
ERVIN, MICKLE and LAWRENCE, JJ., concur.